Citation Nr: 1824014	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  06-19 039	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an extraschedular disability rating for the Veteran's service-connected residuals of a concussion, to include headaches and memory loss. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to April 1989. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision by the Department of Veterans Affairs (VA) Chicago, Illinois Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in May 2009.  A transcript of the hearing has been associated with the claims folder.

This case was previously before the Board in July 2009, March 2011, and September 2012.  Most recently, in September 2012, the Board issued a decision granting a 50 percent rating for the Veteran's residuals of concerns disability.  The Board also remanded the issues remaining on appeal to the agency of original jurisdiction (AOJ) for additional development.  

Upon return from the Board, the RO issued a rating decision in May 2015 rating decision implementing the Board's decision by increasing the schedular disability rating of the service-connected headaches and memory loss disability to 50 percent effective from March 12, 2004.  


FINDING OF FACT

In March 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting the withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

The Veteran filed his withdrawal in March 2018.  His representative at the local RO filed the withdrawal on his behalf.  The Board finds that the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the Veteran.  Warren v. McDonald, 28 Vet. App. 214, 218 (2016) (citing DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)).

Two days later, a representative from the same organization, but who is based in Washington, DC, filed an appellate brief arguing the merits of the appeal.  A withdrawal is effective once an appeal is transferred to the Board, such as here, when it is received by the Board.  See 38 C.F.R. § 20.204(b)(3).  This means that the Veteran's appeal had already been withdrawn by the time of the representative's March 2018 appellate brief.   

The appellate brief does not raise any question as to the doubt of the withdrawal filed by the Veteran's local representative.  To the contrary, it appears most likely that the representative in Washington, DC, was unaware that the local representative at the RO had already filed the Veteran's withdrawal.  This was likely due to the administrative processing time needed to upload the withdrawal to the Veteran's electronic claims folder.  The appellate brief itself presents no ambiguity and provides no indication that the Veteran did not intend to withdraw his appeal.  See, e.g.,  Evans v. Shinseki, 25 Vet. App. 7, 14-15 (2011).

Because the withdrawal is effective, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


